EVANS, Chief Justice,
concurring.
I agree with the holding of the majority that the trial court did not err in refusing to grant the requested relief of foreclosure. I limit my views to that holding because the homeowners have not appealed the judgment against them.
I concur in the majority view that the Johnson case is distinguishable. There, the condominium owner executed a deed of trust, expressly imposing a lien against his ownership to secure his statutory obligation to contribute a pro rata share of the maintenance costs. See Ch. 191, sec. 15, 1963 Tex.Gen.Laws 507, repealed by ch. 576, 1984 Tex.Gen.Laws — now Tex.Prop. Code Ann. sec. 81.204 (Vernon 1984). In Johnson, the validity of the lien was not an issue, and the only issue was whether the lien “existed” prior to Johnson’s homestead claim. 687 S.W.2d at 399. In this case, the asserted “vendor’s lien” never came into being because the assessment charges did not constitute any part of the purchase price. Neither did the appellant prove the existence of any other valid lien against the property.